Title: To George Washington from Benjamin Lincoln, 23 January 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office Jany 23 1782
                  
                  I have been honored with your Excellencys favor of the 20th and have conferred with the superintendant of finance on the subject of it.
                  I think it essential to send an officer of abilities and Address to each of the New England States to stimulate them to Adopt the most decided and spirited measures for filling up their Battalions.  Mr Morris will instruct the same Gentleman to represent to the States the absolute necessity of their providing means as soon as possible for feeding clothing & for equiping the Men for the field as primary objects to their being paid—He hopes that the States, anxious to pay their troops, will hereby be induced to make the greatest exertions for such supplies that the payment of the men may not be long delayed.
                  Our expectations for an early supply of clothing for the next Year rest on the orders given to ship immediately in France a large quantity of clothing on an estimate sent from here some time since and upon an assurance we have that the King of France has ordered a like quantity of stores and clothing as were lost in the Marquis LeFayette to be shipped for America for the use of the United States.
                  Summer clothing will be immediately contracted for in the new England States and in order that it may be procured in season and in a manner which shall not excite jealously among them it will be called for from those States in the Same proportion, each to the other, as are the taxes.
                  Provision will be made without loss of time that officers may be clothed in Camp.
                  When the Troops take the field they will be supplied by contract.  As there are many matters to be adjusted before a contract for such supplies can be drawn, which will provide for a regular and certain supply under different circumstances I should be exceedingly obliged to Your Excellency if you would minute your sentiments on the subject and favor me with the minutes.
                  The salted provisions now put up in the several States will be saved for the use of the southern expedition, should one be attempted, and if an additional quantity should be required it can Always be purchased in the country, if money can be had;  By the present contracts a quantity of salted provisions are at all times to be kept on hand.  We can if necessary avail our selves of that and of such as by any future contract may be in store.  Little more salted provisions will be necessary than a quantity sufficient to carry the troops to the place of action for the southern States abound with cattle which will be in their best state at the time of the year when an expedition can be carried on against Charlestown.
                  If favorable circumstances should turn up and make an early campaign necessary forage must and can be had.  Indeed I think it will not be a very difficult task to procure it for little will do when there is a great plenty of grain of which we are certain—By May Oxen will find sufficient grass in the low lands to support them while they are fed with corn—All the forage is now bought in the rear of the Camps, from this circumstance we have hope of some supply from that which is now in front.  Besides the moment we command the water, which we must do before any thing very serious can be attempted against New York, screwed Hay will be brought to us from all parts of New England.
                  I think it cannot be doubted but that as teams should be used, and those purchased—measures will soon be taken to procure them—Horses must be had for the artillery and some other purposes—As early as the Qr Mr General fixes on the number necessary, Mr Morris will cause them to be procured.  He will enable the Qr Mr General to provide waggoners and ordinary labourers for his department—All large work which can be executed out of Camp must be contracted for, by which so much labor will be saved in the field.  The common repairs may be done by the artificers from this State  I hope they will be sufficient, if they should not an addition must be made to them.  If my information is true we have now in Boston a sufficient number of tents to cover twelve thousand men, for six we certainly have, if we have not enough a sufficiency can be had.
                  Should we find on clothing the troops now in service, that we cannot cloth the recruits from our present stock, other clothing will be purchased, there is a plenty in the country, For as was observed before this is one of the first objects to be attended to.
                  I always have been and now are of the opinion that a door should be frequently opened through which deserters might with safety to themselves return to their duty.  From what I learn a general pardon for all in arms will not pass Congress—such a measure will militate with the policy of many States who have confiscated the Estates of some of those people therefore if it should be recommended to them it would not, probably, be acceded to—But if instead of its being taken up by Congress your Excellency should recommend the measure to the States of Jersey New York and Connecticutt, most of the men are from those States who are in the new Corps, as it relates to privates, I think it would have every good iffect which can be wished for.
                  In General I have the pleasure to inform your Excellency that the supplies for the next Campaign are in good forwardness and that I know of nothing which will prevent our taking the field early if necessary—many things are yet to be done all of which may be effected by proper exertions.
                  I shall soon set off for Boston some matters in which I am now in doubt will be ascertained on my arrival there.
                  If any thing shall turn up necessary to be communicated I will write but as the conveyance is so uncertain I shall find my self at a loss to know what may be committed to paper—would it not be well to establish a Cypher?  I have the honor to be Dear General with perfect esteem your Excellencys most Obedient servant
                  
                     B. Lincoln
                     
                  
               